
	
		I
		112th CONGRESS
		1st Session
		H. R. 1030
		IN THE HOUSE OF REPRESENTATIVES
		
			March 10, 2011
			Mr. Whitfield (for
			 himself and Mr. Polis) introduced the
			 following bill; which was referred to the Committee on the Judiciary, and in
			 addition to the Committee on Education and
			 the Workforce, for a period to be subsequently determined by
			 the Speaker, in each case for consideration of such provisions as fall within
			 the jurisdiction of the committee concerned
		
		A BILL
		To amend the Energy Employees Occupational Illness
		  Compensation Program Act of 2000 to establish the Advisory Board on Toxic
		  Substances and Worker Health for the contractor employee compensation program
		  under subtitle E of such Act.
	
	
		1.Short TitleThis Act may be cited as the
			 EEOICPA Amendment Act of 2011.
		2.Establishment of
			 the Advisory Board on Toxic Substances and Worker Health
			(a)Advisory Board
			 on Toxic Substances and Worker HealthSubtitle E of the Energy Employees
			 Occupational Illness Compensation Program Act of 2000 (42 U.S.C. 7385 et seq.)
			 is amended by adding at the end the following new section:
				
					3687.Advisory Board
				on Toxic Substances and Worker Health
						(a)Establishment
							(1)In
				generalNot later than 120
				days after the date of the enactment of this section, the President shall
				establish and appoint an Advisory Board on Toxic Substances and Worker Health
				(in this section referred to as the Board).
							(2)Consultation on
				AppointmentsThe President shall make appointments to the Board
				in consultation with organizations with expertise on worker health issues in
				order to ensure that the membership of the Board reflects a balance of
				perspectives from the scientific, medical, legal, worker, and worker advocate
				communities.
							(3)ChairThe
				President shall designate a Chair for the Board from among its members.
							(b)DutiesThe
				Board shall—
							(1)advise the Secretary, the Secretary of
				Energy, and the Secretary of Health and Human Services concerning the review
				and approval of the site exposure matrix used to determine eligibility for
				compensation under this subtitle for illnesses resulting from exposure to toxic
				substances;
							(2)periodically review and approve guidance
				provided to claims examiners on weighing medical evidence under this
				subtitle;
							(3)review reports by consulting physicians to
				ensure quality, objectivity, and consistency; and
							(4)coordinate exchanges of data and findings
				with the Advisory Board on Radiation and Worker Health to the extent
				necessary.
							(c)Staff
							(1)In
				generalThe Secretary shall
				appoint a staff to facilitate the work of the Board. The staff shall be headed
				by a Director who shall be appointed under subchapter VIII of chapter 33 of
				title 5, United States Code.
							(2)Federal agency
				personnelThe Secretary may
				accept as staff of the Board personnel on detail from other Federal agencies as
				necessary to enable the Board to carry out its duties under this section. The
				detail of personnel under this paragraph may be on a nonreimbursable
				basis.
							(3)ContractorsThe Secretary shall employ outside
				contractors and specialists selected by the Board to support the work of the
				Board.
							(d)ExpensesMembers
				of the Board, other than full-time employees of the United States, while
				attending meetings of the Board or while otherwise serving at the request of
				the President, while serving away from their homes or regular places of
				business, shall be allowed travel and meal expenses, including per diem in lieu
				of subsistence, in accordance with applicable provisions under subchapter I of
				chapter 57 of title 5, United States Code.
						(e)Security
				Clearances
							(1)ApplicationThe Secretary of Energy shall ensure that
				the members and staff of the Board, and the contractors performing work in
				support of the Board, are afforded the opportunity to apply for a security
				clearance for any matter for which such a clearance is appropriate.
							(2)DeterminationThe
				Secretary of Energy should, not later than 180 days after receiving a completed
				application for a security clearance under this subsection, make a
				determination whether or not the individual concerned is eligible for the
				clearance.
							(3)ReportFor
				fiscal year 2013 and each fiscal year thereafter, the Secretary of Energy shall
				include in the budget justification materials submitted to Congress in support
				of the Department of Energy budget for that fiscal year (as submitted with the
				budget of the President under section 1105(a) of title 31, United States Code)
				a report specifying the number of applications for security clearances under
				this subsection, the number of such applications granted, and the number of
				such applications denied.
							(f)InformationThe
				Secretary of Energy shall, in accordance with law, provide to the Board and the
				contractors of the Board access to any information that the Board considers
				relevant to carry out its responsibilities under this section, including
				information such as Restricted Data (as defined in section 11(y) of the Atomic
				Energy Act of 1954 (42 U.S.C. 2014(y))) and information covered by the Privacy
				Act.
						.
			(b)Ombudsman
			 ReportSection 3686 of such
			 Act (42 U.S.C. 7385s–15) is amended—
				(1)by redesignating subsection (h) as
			 subsection (i); and
				(2)by inserting after subsection (g) the
			 following:
					
						(h)Response to
				Report
							(1)TimingNot
				later than 90 days after the publication of the annual report under subsection
				(e), the Secretary shall submit to Congress a written response to the
				report.
							(2)Contents of
				Response
								(A)AgreementIf
				the Secretary agrees with a finding of the Ombudsman in the report, the
				Secretary shall include in the response proposed actions to address any issues
				raised by the finding.
								(B)DisagreementIf
				the Secretary disagrees with a finding of the Ombudsman in the report, the
				Secretary shall include in the response the reasons of disagreement with the
				finding.
								(3)PublicationThe
				Secretary shall post the response on the public Internet site of the Department
				of
				Labor.
							.
				
